In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-1991

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

R UBY P ARKER,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
         No. 1:10-cr-00336-1—Rebecca R. Pallmeyer, Judge.



       A RGUED A PRIL 4, 2013—D ECIDED M AY 23, 2013




 Before M ANION, T INDER, and H AMILTON, Circuit Judges.
  T INDER, Circuit Judge. Ruby Parker, a former teller
at LaSalle Bank, N.A., in Chicago, Illinois, was charged
with and convicted of three counts of bank fraud, 18
U.S.C. § 1344, and one count of embezzlement by a
bank employee, 18 U.S.C. § 656. She was sentenced to
30 months’ imprisonment. Parker now appeals her con-
viction and sentence. She claims a statutory speedy
trial violation, challenges the sufficiency of the evidence
2                                            No. 12-1991

and evidentiary rulings, and argues that the court
erred in applying a sentencing enhancement for obstruc-
tion of justice. We affirm the convictions but vacate
the sentence and remand the case for resentencing.


I. Background
  In 2004, Parker was employed as a part-time
teller at the Gateway Branch of LaSalle Bank, in
Chicago, Illinois. In or around March 2004, her super-
visor assigned to her the task of reconciling the
branch’s temporary checks to the temporary check
issuance forms. Temporary checks were blank checks
that LaSalle Bank kept behind the teller counter for cus-
tomer use. Parker disregarded her supervisor’s instruc-
tions, however, knowing that no one at the branch was
monitoring the checks. A federal investigation into a
March 2006 robbery at the Gateway Branch led to the
allegation that Parker stole eight temporary checks
drawn on the accounts of four LaSalle Bank customers.
The checks were then cashed. The eight checks totaled
approximately $76,450; because some of the funds were
returned, the actual loss to LaSalle Bank was approxi-
mately $49,890.
  On April 27, 2010, Parker was charged in an indict-
ment with bank fraud and embezzlement by a bank
employee. Two days later, she appeared before the
district court for her initial appearance and arraign-
ment and pled not guilty. Over the next sixteen months,
Parker was represented by four different appointed
counsel and eventually proceeded pro se. On February 16,
No. 12-1991                                            3

2011, the district court ordered a competency evalua-
tion of Parker. In June 2011, although she was repre-
sented by counsel, Parker filed a pro se motion to
dismiss the indictment on several grounds, including an
alleged speedy trial violation. On September 1, 2011, the
district court denied her motion to dismiss. Various
other pretrial motions were filed over the course of the
proceedings, and several trial continuances were re-
quested and granted. On November 7, 2011, more than
eighteen months after her arraignment, Parker’s jury
trial commenced.
  At trial, the government presented evidence, in-
cluding the testimony of co-schemer Travis Olivera, that
in September 2004, Parker approached Olivera about
a check-cashing scheme. She told him that she would
provide him with checks to cash and split the proceeds
of the checks between Olivera, herself, and the persons
Olivera recruited to cash the checks. Parker provided
Olivera with eight temporary checks she had stolen
from her employer, LaSalle Bank. Olivera in turn pro-
vided the checks to others (“runners”) he had recruited
to deposit the checks into their own bank accounts
and then withdraw the proceeds. Olivera gave one-third
of the proceeds to the runners and split the remainder
with Parker. The evidence established that in Septem-
ber and October 2004, LaSalle Bank was insured by
the Federal Deposit Insurance Corporation (“FDIC”).
  The evidence also supported a finding that in Septem-
ber and October 2004, Parker was an employee of
LaSalle Bank and obtained the eight temporary checks
4                                               No. 12-1991

through her employment. Olivera arranged for the
checks to be cashed in the total amount of $76,450. Photo-
graphs and bank records showed that Parker accessed
three of the four victim customer accounts close in time
to when the checks were written on the victims’ LaSalle
Bank accounts. Parker’s actions, including her agree-
ment to split the proceeds with Olivera and others, sup-
ported a finding of intent to defraud LaSalle Bank.
  Parker testified at trial and denied having any involve-
ment in the check-cashing scheme, specifically denying
that she took any of the eight checks at issue. The jury
convicted Parker on all counts. The court sentenced
her to 30 months’ imprisonment, which included an en-
hancement for obstruction of justice. Parker appeals
her conviction and sentence.


II. Discussion
    A. Speedy Trial Act
  Parker first argues that her right to a speedy trial
under the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq., was
violated. (She does not argue a Sixth Amendment viola-
tion.) Specifically, Parker maintains that the district court
erred in its statutory findings for several delays and
wrongly excluded those delays after the time for ex-
cluding them had passed. A review of the proceedings
from indictment until trial relevant to the speedy trial
issue sets the context for our discussion.
  As noted, on April 29, 2010, Parker had her initial
appearance and was arraigned, which started the
No. 12-1991                                               5

speedy trial clock. The district court set a June 1, 2010
deadline for filing pretrial motions, set a status hearing
for June 7, 2010, and excluded the period of delay
pursuant to 18 U.S.C. § 3161(h)(1)(D). Attorney Daniel
McLaughlin was appointed defense counsel. Parker
sought an extension of time within which to file pretrial
motions, and at the June 7 status hearing, her motion
was granted and the court set a status hearing for July 13,
2010, excluding the time pursuant to § 3161(h)(1)(D).
Then on July 12, 2010, Attorney McLaughlin moved to
withdraw as counsel for Parker based on a conflict of
interest. The next day the court granted the motion and
set a status hearing for August 3, 2010, excluding the
time pursuant to § 3161(h)(1)(D). On August 3, new
counsel, Linda Amdur, entered an appearance for
Parker. At the August 3 status hearing, the court ex-
tended the deadline for filing pretrial motions and set
a status hearing for September 16, 2010, excluding
the time pursuant to § 3161(h)(1)(D).
   On September 14, 2010, Parker’s counsel filed seven
pretrial motions. At the September 16 status conference,
the court set deadlines for additional pretrial motions
and the government’s disclosures, and scheduled a jury
trial for February 14, 2011. The court also set a status
hearing for November 10, 2010, excluding the time pur-
suant to § 3161(h)(1)(D). At the arraignment and the
first three status hearings, the court did not state its
specific reasons for excluding the time. In its September 1,
2011 ruling on Parker’s motion to dismiss, however,
the district court provided its specific reasons for ex-
cluding the periods of time following the four hearings on
6                                             No. 12-1991

April 29, June 7, August 3, and September 16: for purposes
of continuity of counsel and effective preparation, citing
§ 3161(h)(7)(A) and (B)(iv). The court also found that
the ends of justice were served by giving defense
counsel the opportunity to prepare and that the need
for such an opportunity outweighed the interests of
the public and the defendant in a speedy trial.
  At the November 10 status hearing, Parker orally
moved to proceed pro se. At the request of defense
counsel, the status hearing was continued to Novem-
ber 17, 2010, and again continued to December 15, 2010,
to allow Parker time to consider her request to pro-
ceed pro se and consult with her attorney. The court
ordered the time excluded in the interest of justice and
for continuity of counsel under § 3161(h)(7)(A) and (B).
The status hearing was later reset for December 13, 2010.
  At the December 13 status hearing, the court found
that Parker could not represent herself because she
claimed that she did not understand the nature of the
charges. The court granted Attorney Amdur’s leave to
withdraw, advised Parker that it would appoint an-
other lawyer for her, and continued the status hearing
until January 5, 2011. The court found that the
ends of justice supported the exclusion of time for con-
tinuity of counsel pursuant to § 3161(h)(7)(A) and (B).
  On January 3, 2011, Attorney Douglas J. Rathe, antici-
pating appointment as Parker’s counsel, requested a
continuance of trial, indicating that he had not yet con-
tacted Parker and that given the volume of discovery, he
was seeking a continuance to determine if there were any
No. 12-1991                                             7

defenses that could be raised. He also said that a con-
tinuance would allow him and Parker to meet on a
number of occasions to determine the best course of
action. At the hearing on January 5, 2011, the court did
appoint Attorney Rathe to represent Parker. The court
granted the motion to continue trial and excluded the
time for continuity of counsel.
  On January 13, 2011, Attorney Rathe moved to with-
draw as Parker’s attorney because of a conflict of inter-
est. At the status hearing that same date, the court
granted the motion and appointed Attorney John
Kennedy as counsel for Parker. The court set a status
hearing for February 3, 2011, and excluded the time for
continuity of counsel pursuant to § 3161(h)(7)(A) and (B).
Then at the February 3 status hearing, the court con-
tinued the status hearing to February 16, 2011, at the
implicit request of defense counsel. (The transcript
shows that defense counsel stated he had met with
Parker but they needed to talk more.) The minute
entry for February 3 indicates that time was excluded
pursuant to § 3161(h)(7)(A) and (B). The transcript of the
hearing reveals that the reason for the ends of justice
finding was continuity of counsel.
  On February 16, the court ordered an evaluation
of Parker’s competence and set a hearing for Feb-
ruary 24, 2011, excluding the time pursuant to
§ 3161(h)(1)(A). The period of delay was automatically
excluded until the court’s determination of Parker’s
competency, which was made on September 1, 2011. At
status hearings between those dates, the court also ex-
8                                               No. 12-1991

cluded time for other reasons, including for considera-
tion of motions and pretrial preparation. On June 3,
2011, Parker filed a pro se motion to dismiss, alleging a
speedy trial violation. On June 6, 2011, the court
ordered the government to respond in fourteen days,
and allowed Parker to reply seven days thereafter.
The court ordered the time excluded pursuant to
§ 3161(h)(1)(A). In addition, on July 1, 2011, Parker
filed a motion to continue the July 15, 2011 trial date,
asserting that additional time was needed for trial prep-
aration. The court granted the motion, indicating
that because the continuance was requested to permit
counsel to interview witnesses and Parker’s own pro se
motion remained pending, the time was excluded.
The minute entry states that the time was excluded pur-
suant to § 3161(h)(7)(A) and (B).
   On September 1, 2011, the district court denied
Parker’s motion to dismiss and gave explicit reasons for
its findings that the ends of justice supported the exclu-
sion of time on April 29, 2010, June 7, 2010, August 3,
2010, and September 16, 2010. The court wrote that “the
ends of justice supported the exclusion of time beginning
on April 20, 2010 because defense counsel was appointed
for the first time at or near that date and had not yet
had the opportunity to prepare. Indeed, Mr. McLaughlin
sought still more time when he appeared for status
in June 2010.” The court stated that after McLaughlin
withdrew, newly appointed counsel “asked for addi-
tional time to review the file and prepare motions. The
exclusion of time was in the interests of justice, the court
explained, “to enable appointed counsel to prepare ade-
No. 12-1991                                                9

quately to represent the Defendant.” The court also
noted that as of September 16, 2010, counsel “had not
yet had time to review the voluminous discovery or to
consult effectively with her client” and concluded that
the “ends of justice were served by giving counsel an
effective opportunity to prepare a defense. The need for
that opportunity outweighs the interests of the public
and the defendant in a speedy trial.” The court explic-
itly found that the periods of time following all four
status hearings were excluded from the speedy trial
calculation “for purposes of continuity of counsel and
effective preparation,” citing 18 U.S.C. § 3161(h)(7)(B)(iv).
In its order, the court also concluded that Parker was
mentally competent.
  At the hearing, the court continued the status
hearing until September 7, 2011, to allow Parker to decide
whether she wanted to proceed pro se and set a jury
trial for September 19, 2011. The government moved
to exclude time due to the pendency of the pretrial mo-
tions, the interest of justice due to the complexity of the
case, and for the filing of additional motions. The court
stated on the record that it excluded the time until the
next status conference in the interest of justice to give
Parker an opportunity to decide whether she wants
to make additional motions and for continuity of counsel.
The minute entry for September 1 indicates that time
was excluded pursuant to § 3161(h)(7)(A) and (B).
  On September 7, 2011, the court granted Parker’s
request to proceed pro se and requested Attorney
Kennedy to be standby counsel. The minute entry
10                                              No. 12-1991

indicates that time was excluded pursuant to
§ 3161(h)(7)(A) and (B), but the transcript does not show
an ends of justice finding. Regardless, the govern-
ment’s motion in limine, which was filed on June 23,
2011, remained pending. And on September 9, 2011,
Parker filed a motion to reconsider the court’s denial
of her motion to dismiss. That motion was denied on
September 12, 2011.
  At the September 15, 2011 final pretrial conference,
Parker moved to continue the trial date, and the court
set a status hearing on September 19, 2011, to allow
Parker time to determine how much more time she
needed for trial preparation. The court ordered the
time excluded based on a finding that the ends of
justice would be served by allowing Parker to provide
further information in support of her motion to continue
the trial pursuant to § 3161(h)(7)(A) and (B). On Septem-
ber 19, the court set the trial for November 7, 2011, con-
cluding the time was excludable to allow for trial prep-
aration pursuant to § 3161(h)(7)(A) and (B). Parker’s
jury trial began November 7, 2011.
  “We review the district court’s legal interpretations
of the [Speedy Trial] Act de novo, and its decisions to
exclude time for an abuse of discretion.” United States
v. Wasson, 679 F.3d 938, 943 (7th Cir. 2012), cert. denied,
133 S. Ct. 1581 (2013). Absent a showing of legal error,
“we will reverse the district court’s decision to ex-
clude time only where the defendant can show both
an abuse of discretion and actual prejudice.” Id. at 943-44.
  The Act generally gives a defendant the right to a trial
beginning within seventy days after she is charged or
No. 12-1991                                              11

makes an initial appearance, whichever is later. 18 U.S.C.
§ 3161(c)(1); United States v. Vallone, 698 F.3d 416, 446
(7th Cir. 2012). However, the Act lists certain periods of
delay that are excluded from the speedy trial calculation.
18 U.S.C. § 3161(h); Vallone, 698 F.3d at 446. Among
them are “[a]ny period of delay resulting from other
proceedings concerning the defendant, including . . . delay
resulting from . . . any examinations[ ] to determine
the mental competency . . . of the defendant,” 18 U.S.C.
§ 3161(h)(1)(A), and “delay resulting from any
pretrial motion, from the filing of the motion through
the conclusion of the hearing on, or other prompt dis-
position of, such motion,” id. § 3161(h)(1)(D). In Bloate
v. United States, 130 S. Ct. 1345 (2010), the Court held
that this latter provision does not exclude a period of
delay for preparation of pretrial motions; “such a delay”
may be excluded only when a district court enters ap-
propriate findings under subsection (h)(7).” Id. at 1352.
“[P]eriods of delay excludable under § 3161(h)(1)-(6)
may be automatically excluded if the specified conditions
are present.” United States v. O’Connor, 656 F.3d 630,
642 (7th Cir. 2011).
  Furthermore, the Act excludes from the speedy trial
calculation any “delay resulting from a continuance . . . if
the judge granted such continuance on the basis of
his findings that the ends of justice served by taking
such action outweigh the best interest of the public and
the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
The Act identifies several factors the court must con-
sider in deciding whether to grant an “ends of justice”
continuance. Id. § 3161(h)(7)(B); see Vallone, 698 F.3d at
12                                              No. 12-1991

446. And the Act also requires the court to “set[ ] forth,
in the record of the case, either orally or in writing” its
ends-of-justice findings. Id. § 3161(h)(7)(A) (emphasis
added); see also Zedner v. United States, 547 U.S. 489, 506
(2006). However, “the court need not put its findings
justifying such an exclusion in a written order, so long
as the record otherwise makes clear the reasons why
the court found that the ends of justice warranted the
exclusion of time.” Vallone, 698 F.3d at 449 (considering
“the court’s oral remarks in granting the continuances,
and the context surrounding the continuances”).
  “Although the Act is clear that the findings must be
made, if only in the judge’s mind, before granting the
continuance (the continuance can only be ‘granted . . . on
the basis of [the court’s] findings’), the Act is ambiguous
on precisely when those findings must be ‘se[t] forth, in
the record of the case.’ ” Zedner, 547 U.S. at 506-07. We
have held that ends-of-justice findings need not be
made contemporaneously on the record and concluded
that Zedner supports our conclusion. Wasson, 679 F.3d at
945-46; see also Zedner, 547 U.S. at 507 (“at the very
least the Act implies that those findings must be put
on the record by the time a district court rules on a de-
fendant’s motion to dismiss under § 3162(a)(2)”). In-
stead, the court’s reasons must be articulated by the
time it rules on a defendant’s motion to dismiss. Wasson,
679 F.3d at 946; United States v. Henry, 538 F.3d 300, 303-
04 (7th Cir. 2008). Yet, we remind judges that “[t]he
best practice, of course, is for a district court to put its
findings on the record at or near the time when it
grants the continuance.” Zedner, 547 U.S. at 507 n.7; see
also Wasson, 679 F.3d at 946.
No. 12-1991                                             13

   Parker acknowledges that a court’s ends-of-justice
findings need not be put on the record at the time the
court grants the continuance. However, she argues that
had the government not requested the court to make
its findings on the record, this would be a different
claim. She cites no authority or other reason to estab-
lish that this should matter. The government did
request the court to make findings, and the court made
explicit findings regarding the exclusions of time on
April 29, 2010, June 7, 2010, August 3, 2010, and
September 16, 2010, when it ruled on her motion to dis-
miss. Parker also argues that where the court makes
its findings 12 to 16 months after the fact, it is not rea-
sonable to conclude that, in her words, the “court con-
ducted the mandatory balancing contemporaneously
with the granting of the continuance,” as Zedner re-
quires. See Zedner, 547 U.S. 506-07. But she gives us no
reason to second-guess the district court’s findings in
its September 1 order that it had made such findings
contemporaneously. The record in this case, including
the pretrial filings and transcripts of the pretrial status
hearings, demonstrates that the court’s explicit findings
made when ruling on the motion to dismiss accurately
represent its reasons for excluding the time when the
court ordered the time excluded.
  Next, Parker complains that in numerous instances,
the district court ordered time excluded, but it failed to
consider the factors that the Act provides should be con-
sidered in determining whether to grant a continuance
under § 3161(h)(7)(A). 18 U.S.C. § 3161(h)(7)(B)(i)-(iv).
These factors include: “Whether the failure to grant such
14                                              No. 12-1991

a continuance in a case which, taken as a whole, is not
so unusual or so complex as to fall within clause (ii),
would deny the defendant reasonable time to obtain
counsel, would unreasonably deny the defendant or
the Government continuity of counsel, or would deny
counsel for the defendant or the attorney for the Gov-
ernment the reasonable time necessary for effective
preparation, taking into account the exercise of due
diligence.” Id. § 3161(h)(7)(B)(ii). All of the challenged
exclusions either are based on factors identified in
§ 3161(h)(7)(B)(ii)—whether continuity of counsel or the
need for a reasonable time for effective preparation—or
are exclusions for delay resulting from examinations
to determine Parker’s mental competency, or delay re-
sulting from any pretrial motion from the filing of
the motion through the disposition of such motion,
which are automatically excluded.
  As our discussion demonstrates, the record refutes
any claim of a Speedy Trial Act violation.


  B. Sufficiency of the Evidence
   Parker next challenges the sufficiency of the evidence
on all counts. She was charged with and convicted of
three counts of bank fraud in violation of 18 U.S.C. § 1344
and one count of embezzlement by a bank employee
in violation of 18 U.S.C. § 656. In challenging the suf-
ficiency of the evidence, Parker faces “an extremely
difficult burden.” United States v. Hosseini, 679 F.3d 544,
557 (7th Cir.), cert. denied, 133 S. Ct. 623 (2012). We view
“the evidence in the light most favorable to the Govern-
No. 12-1991                                              15

ment, defer[ ] to the credibility determination[s] of the
jury, and overturn[ ] a verdict only when the record
contains no evidence, regardless of how it is weighed,
from which the jury could find guilt beyond a rea-
sonable doubt.’ ” United States v. Collins, 685 F.3d 651,
656 (7th Cir. 2012) (quoting United States v. Huddleston,
593 F.3d 596, 601 (7th Cir. 2010)) (alterations in Collins).
  To prove bank fraud under § 1344 the government
must establish that: (1) there was a scheme to defraud
a financial institution; (2) the defendant knowingly exe-
cuted or attempted to execute the scheme; (3) the defen-
dant acted with the intent to defraud; and (4) the
deposits of the financial institution were insured by
the FDIC at the time of the charged offense. See United
States v. Colon-Rodriguez, 696 F.3d 102, 106 (1st Cir.
2012); Pattern Criminal Jury Instructions of the Seventh
Circuit 411 (2012 ed.). The elements of embezzlement by a
bank employee in violation of § 656 are: (1) the defendant
was an employee of a bank; (2) the bank was a federally
insured bank; (3) the defendant used her position to
embezzle the bank’s funds; and (4) the defendant did
so with the intent to injure or defraud the bank. See,
e.g., Carlos-Blaza v. Holder, 611 F.3d 583, 586 (9th Cir.
2010); United States v. Crabtree, 979 F.2d 1261, 1266 (7th
Cir. 1992).
  In challenging the sufficiency of the evidence, Parker’s
arguments miss the mark. She first complains that the
evidence at trial failed to adequately explain how or
why the temporary checks admitted into evidence were
numbered, and she submits that every temporary check
she ever handled was not numbered. Parker also chal-
16                                            No. 12-1991

lenges the grant of immunity given to Olivera. Finally,
she complains that the government did not account for
the money she should have obtained from the check-
cashing scheme. Parker’s arguments are directed at the
weight to be given the evidence and the credibility of
witnesses. Our task, however, is to determine whether
the record contains any evidence which, when viewed
most favorably to the government, could support a
finding of guilt beyond a reasonable doubt. As Parker
acknowledges, Olivera’s testimony “truly inculpated
her.” In fact, the government presented evidence to
establish the essential elements of bank fraud under
§ 1344 and the essential elements of embezzlement by
a bank employee under § 656 beyond a reasonable
doubt. Therefore, Parker’s challenge to the sufficiency
of the evidence fails.


 C. Ruling on Government’s Motion in Limine
  Parker claims that the district court abused its discre-
tion in ruling on the government’s motion in limine
because the jury was not allowed to know all related
facts surrounding her Equal Employment Opportunity
Commission (“EEOC”) action against LaSalle Bank,
which she claims deprived her of a complete defense.
We review a ruling excluding evidence under Rule 403
for an abuse of discretion. See United States v. Taylor,
701 F.3d 1166, 1172-73 (7th Cir. 2012).
  On or about January 8, 2004, Parker filed a charge
of discrimination against LaSalle Bank with the EEOC,
alleging sexual harassment by a co-worker. The
EEOC sent notice of the charge to LaSalle Bank and
No. 12-1991                                          17

subsequently notified the bank that it had found that
Parker’s claim was supported by probable cause. On
February 2, 2005, Parker and LaSalle Bank entered
into a settlement agreement pursuant to which Parker
received $33,750 in exchange for her resignation and
release of her EEOC charge against the bank. The bank
waived all actions against Parker arising out of her em-
ployment based on Parker’s “warranty and representa-
tion that she did not participate in the theft and
fraudulent use of temporary checks from the Gateway
Branch in 2004.”
  Before trial, the government moved in limine to
preclude Parker from eliciting evidence or making ar-
gument related to her EEOC charge and any findings
by the EEOC. The district court granted the motion in
part, ruling that the EEOC findings were not independ-
ently admissible. The court also indicated that it would
consider the use of the EEOC charge and findings
for purposes of attempting to show that government
witnesses were biased against Parker, based on a
showing outside the presence of the jury, that the
witnesses were aware of the charge.
  At trial, the government called bank investigator
Margie Szewczyk and teller manager Leslie Jones as
witnesses. The district court conducted a voir dire ex-
amination of Szewczyk outside the jury’s presence.
Szewczyk said that near the end of her investigation,
she became aware that Parker had a claim pending
against the bank involving an HR (Human Resources)
issue. Szewczyk also said that she did not know that the
18                                              No. 12-1991

claim involved the EEOC or a discrimination claim.
Based on this testimony, the court ruled that Parker’s
counsel could cross-examine Szewczyk for bias on
whether she was aware that Parker had a claim against
the bank involving HR, but barred any reference to
the EEOC.
  Szewczyk testified on cross-examination that, a few
days before she interviewed Parker in November 2004,
she had learned Parker had filed a claim involving
human resources against LaSalle Bank. Szewczyk stated
that she was not given any details about Parker’s claim;
she was aware that there was some issue with HR,
she believed it was a lawsuit and thought it involved
discrimination.
  The district court also examined Jones outside the
jury’s presence. Jones stated that, not long after she began
working at the bank, in about March 2004, she learned
through “talk . . . in the bank” of Parker’s lawsuit against
the bank and EEOC charge alleging harassment. Jones
said that she learned the EEOC charge was resolved by
settlement “months later,” but she didn’t know any of
the details. Based on this testimony, the district court
allowed Parker’s counsel to cross-examine Jones for
bias. Jones testified on cross-examination that, shortly
after she began working at the bank, she heard that
Parker had filed the EEOC charge against the bank for
harassment.
  Parker also offered testimony about her EEOC charge,
stating that when she resigned from the bank she was
on the payroll but not working “because of other issues
No. 12-1991                                             19

like retaliation and sexual harassment.” The district
court sustained the government’s objection and then
conducted a voir dire examination of Parker outside
the jury’s presence. Parker claimed that Szewczyk and
Jones discussed the EEOC complaint with her. The dis-
trict court ruled that Parker could testify about state-
ments made by Szewczyk and Jones regarding the
EEOC claim in an attempt to show bias.
  Parker testified that on about November 18, 2004,
she was interviewed by bank investigator Szewczyk and
Szewczyk told her, regarding the EEOC charge, that
“I was making everyone’s job hard.” Parker added
that “[i]t was a lot of things said at a lot of different
times. It was just a hostile situation.” Parker also
testified that in March or April 2004, Jones told her that:
   I was making everyone’s—their job hard to deal
   with because of the complaint . . . . That it was
   going to be people losing their jobs about the
   complaint if it came to pass. Or once they did the
   investigation and found that everything were
   [sic] true, and then the investigators came back
   with their decision, that people would end up
   losing their jobs because of that.
The government recalled Szewczyk and Jones in rebuttal.
Both of them denied saying what Parker had claimed
they had said in reference to her EEOC charge.
  Evidence is relevant if it has “any tendency to make
a fact more or less probable than it would be without
the evidence; and the fact is of consequence in deter-
mining the action.” Fed. R. Evid. 401; see also United
20                                              No. 12-1991

States v. Boros, 668 F.3d 901, 907 (7th Cir. 2012). “Evidence
which is not relevant is not admissible.” Fed. R. Evid. 402;
see United States v. Burge, 711 F.3d 803, 814 (7th Cir.
2013). “Proof of bias is almost always relevant, as ‘[a]
successful showing of bias on the part of a witness
would have a tendency to make the facts to which he
testified less probable in the eyes of the jury than it
would be without such testimony.’ ” United States v.
Ozuna, 674 F.3d 677, 682 (7th Cir. 2012) (quoting
United States v. Abel, 469 U.S. 45, 51-52 (1984)).
   Parker’s EEOC charge against the bank and the facts
surrounding the charge were of no consequence in
this action other than to show a witness’s bias. And,
obviously, a witness cannot be biased based on infor-
mation of which she is unaware. The voir dire of
Szewczyk established that she was aware of Parker’s
claim against the bank, and the voir dire of Jones estab-
lished that she was aware of Parker’s EEOC charge. The
district court allowed Parker to cross-examine these
witnesses on their awareness of her claim or EEOC
charge in an effort to show bias. We find no abuse of
discretion in the district court’s ruling on the govern-
ment’s motion in limine and its decision to limit the
use of evidence about the EEOC charge to show bias on
the part of Szewczyk and Jones.


  D. Parker’s Right to Call Defense Witnesses
  Parker argues that she was deprived of her right to
offer the testimony of witnesses and compel their atten-
dance. She submits that “she was deprived of her right
No. 12-1991                                                  21

to call witnesses in her defenses based on a confusing
set of circumstances relating to who was ultimately
responsible for getting those witnesses to court.”
  A defendant has a Sixth Amendment right to present
witnesses in her defense. United States v. George, 363 F.3d
666, 670 (7th Cir. 2004). But “the right is not unlimited.
The defendant ‘must comply with established rules of
procedure and evidence designed to assure both fairness
and reliability.’ ” Harris v. Thompson, 698 F.3d 609, 626
(7th Cir. 2012) (quoting Chambers v. Mississippi, 410
U.S. 284, 302 (1973)), petition for cert. filed 81 U.S.L.W. 3421
(U.S. Jan. 16, 2013) (No. 12-885). A defendant’s right to
compulsory process is violated “only when a court
denies the defendant an opportunity to secure the ap-
pearance at trial of a witness ‘whose testimony would
have been relevant and material to the defense.’ ” United
States v. Williamson, 202 F.3d 974, 979 (7th Cir. 2000)
(quoting Washington v. Texas, 388 U.S. 14, 23 (1967)).
  The record establishes that Parker was not denied
the opportunity to present witnesses in her defense or
compel their attendance at trial. The district court
did not prohibit Parker from calling witnesses and
securing their appearance at trial. On September 7, 2011,
Parker decided to represent herself, and the court asked
Attorney Kennedy, who had been her counsel, to be
standby counsel. The court explained to Parker at the
hearing that she “will be in charge. . . . [Standby counsel]
is there to offer any assistance or advice that you might
ask for. But the decisions about the case will be made
by you, and you will be proceeding to represent yourself
22                                             No. 12-1991

at trial.” It wasn’t until after trial commenced and Parker
had given an opening statement that Parker requested
representation by counsel, and standby counsel was
appointed to represent her. Thus, for two months
leading right up to trial, Parker was in charge of
preparing her own defense and, consequently, of
issuing subpoenas to witnesses in her defense. She did
not, however, subpoena any witnesses. The court
offered Parker a brief continuance in order to find her
witnesses and get them into court. But before Parker
could take advantage of that opportunity, her counsel
requested a brief recess to allow him to consult with
Parker, which was granted, and counsel and Parker
discussed the matter.
  “An attorney . . . has a duty to consult with the client
regarding important decisions, including questions of
overarching defense strategy,” Florida v. Nixon, 543 U.S.
175, 187 (2004), but counsel is not required “to obtain
the defendant’s consent to ‘every tactical decision,’ ” id.
(quoting Taylor v. Illinois, 484 U.S. 400, 417-18 (1988)
(an attorney has authority to manage most aspects of
the defense without obtaining the client’s approval)). A
“lawyer’s decision to call or not to call a witness is a
strategic decision generally not subject to review. The
Constitution does not oblige counsel to present each
and every witness that is suggested to him.” United
States v. Best, 426 F.3d 937, 945 (7th Cir. 2005) (quoting
United States v. Williams, 106 F.3d 1362, 1367 (7th Cir.
1997)). Indeed, Parker acknowledges that the decision
whether to call a witness was her attorney’s to make.
No. 12-1991                                              23

   Of course, whether to testify in her own defense was
Parker’s decision to make. But whether to call any
other witnesses was her lawyer’s decision. The record
shows that Parker’s attorney consulted with her about
whether to call any other witnesses and he decided
against it. The attorney explained on the record that in
another case, he had called a witness his client wanted
to testify, and “watched that whole case fall apart.” He
was “not inclined to do it again.” Thus, the record estab-
lishes that Parker was not deprived of her constitu-
tional right to present witnesses in her defense or to
compel their attendance at trial.


  E. Obstruction of Justice Enhancement
  Lastly, Parker contends that the district court’s findings
were insufficient to justify application of an obstruction
of justice enhancement to her sentence. Under U.S.S.G.
§ 3C1.1, a district court may enhance a defendant’s
offense level if she “willfully obstructed or impeded, or
attempted to obstruct or impede” the investigation into
her offense. A finding that the defendant committed
perjury supports this enhancement. United States v.
Dunnigan, 507 U.S. 87, 94 (1993); United States v. Gomez,
712 F.3d 1146, 2013 WL 1352540, at *10 (7th Cir. Apr. 5,
2013); U.S.S.G. § 3C1.1, cmt. n.4(B). “A defendant
commits perjury if, while testifying under oath, [s]he
‘gives false testimony concerning a material matter with
the willful intent to provide false testimony, rather than
as a result of confusion, mistake, or faulty memory.’ ”
United States v. Johnson, 680 F.3d 966, 981 (7th Cir.)
24                                              No. 12-1991

(quoting Dunnigan, 507 U.S. at 94), cert. denied, 133 S. Ct.
672 (2012).
  To apply the enhancement based on perjury, “the
district court should make a finding as to all the fact-
ual predicates necessary for a finding of perjury: false
testimony, materiality, and willful intent.” Id. Separate
findings of each element of perjury, though preferable,
are unnecessary if the court makes a finding that “en-
compasses all of the factual predicates for a finding of
perjury.” Dunnigan, 507 U.S. at 95; see also Gomez,
2013 WL 1352540, at *11. Thus, it is sufficient if the
court determines “ ‘that the defendant lied to the judge
and jury about matters crucial to the question of the
defendant’s guilt.’ ” Johnson, 680 F.3d at 982 (quoting
United States v. White, 240 F.3d 656, 662 (7th Cir. 2001)).
We review the adequacy of the district court’s obstruc-
tion of justice findings de novo and review its under-
lying factual findings for clear error. United States v.
Taylor, 637 F.3d 812, 817 (7th Cir. 2011).
  We agree with Parker that the district court’s findings
in this case are insufficient. Parker gave testimony at
trial: (1) denying any involvement in the check-cashing
scheme and (2) claiming that she had conversations
with Szewczyk and Jones about the investigation of her
EEOC charge. Regarding Parker’s denial of involvement
in the scheme, we asked government counsel at oral
argument to identify the judge’s statement that most
clearly indicates a finding of willful falsity. Counsel
could not point to any such statement, but instead
argued that the evidence proved Parker’s guilt beyond
No. 12-1991                                              25

a reasonable doubt. Moreover, we are troubled by the
judge’s comment at sentencing, made while addressing
the obstruction enhancement, that “Ms. Parker may even
believe herself that she didn’t negotiate these checks.”
This comment seems to suggest an absence of willfulness.
  As government counsel conceded at oral argument,
the district court never made an explicit finding of
falsity as to Parker’s testimony about the EEOC claim.
Counsel argued instead that it was clear from the
record that the judge thought Parker’s testimony
was false. While it is true that the judge noted that “the
investigation had begun even before the investigators
were aware of any EEOC claim,” and “[t]here was
no support for it other than Ms. Parker’s suspicion or
imagination,” implicit findings are insufficient to
support the obstruction enhancement in this case. These
comments concern Parker’s attempt to suggest that the
bank investigators had improper motivations and were
trying to “stick something on her because they were
angry about [the EEOC charge].” Sent. Tr. 15. The
court’s comments do not directly relate to Parker’s testi-
mony about conversations she allegedly had with
Szewczyk and Jones.
  The government argues that any failure by the court
to make findings as to the elements of perjury was harm-
less because the record contains ample evidence that
Parker perjured herself at trial. We disagree. This case
is unlike United States v. Savage, 505 F.3d 754, 764 (7th
Cir. 2007), and United States v. Saunders, 359 F.3d 874, 879
(7th Cir. 2004) (court observed that defendant “took the
26                                            No. 12-1991

stand and told a lie which no one would believe’ ”),
where the sentencing court found the defendant’s testi-
mony at issue was false but omitted findings as to will-
fulness and materiality, and we found the lack of precise
findings harmless. The district court’s comments leave
us unsure as to whether the court found that Parker’s
denial of involvement in the scheme was willful. As
for her testimony about the EEOC investigation, in
making findings, the court focused almost entirely on
the question of whether her testimony was material, but
did not address whether the testimony was false. We
do not suggest that the enhancement for obstruction of
justice cannot be justified, provided that the appropriate
findings are made. But in the context of this sentencing,
the insufficiency of the findings about Parker’s testi-
mony cannot be considered harmless, and the obstruc-
tion enhancement appears to have been an important
factor in the determination of the sentence imposed.


III. Conclusion
  For the foregoing reasons, we A FFIRM Parker’s con-
victions, but we V ACATE her sentence and R EMAND
this case for resentencing.




                          5-23-13